                     2:20-cv-02312-CSB-EIL # 68-2        Page 1 of 1
                                                                                           E-FILED
                                                             Wednesday, 31 March, 2021 04:10:48 PM
                                                                      Clerk, U.S. District Court, ILCD

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS
                                    URBANA DIVISION

LELYNE EDENS AS SPECIAL             )
ADMINISTRATOR OF THE ESTATE OF      )
CALEB MICHAEL JOYNER, DECEASED,     )
                                    )
               Plaintiff,           )
                                    )
           vs.                      ) Court No.: 2:20-cv-02312-CSB-EIL
                                    )
OLIGHT USA,                         )
BATTERIES PLUS HOLDING              )
CORPORATION,                        )
ASCENT BATTERY SUPPLY, LLC, OLIGHT, )
OLIGHT WORLD USA, INC, OLIGHT WORLD )
and OLIGHT TECHNOLOGY CO., LTD.     )
                                    )
               Defendants.          )

                                         ORDER

       This Honorable Court after considering counsel for Plaintiff Shannon B. Mize’s

Motion for Leave to Participate in Case While Application for Admission to Practice is

Pending finds that said Motion is meritorious and should be GRANTED.

       IT IS NOW HEREBY ORDERED that counsel for Plaintiff, Shannon B. Mize, may

participate in this case while her Application for Admission to Practice is pending.

       SO APPROVED AND ORDERED THIS _____ DAY OF ________ 2021.


                                                 ________________________________
                                                 Judge,
                                                 United States District Court
